DETAILED ACTION
		Application No. 17/047,458 filed on 10/14/2020 has been examined. In this Office Action, claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 and 01/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections 
    	Applicant is advised that should claim 5 be found allowable, claims 7-9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP  § 706.03(k).

Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At Step 1: The claims 1 and 6 recite acquire user position information indicating a position of a user; acquire information on an action history of the user in a predetermined period and estimate a visiting POI which is a visiting destination of the user on the basis of a relationship between an acquired user position and a previously stored POI position and a relationship between the acquired action history of the user in the predetermined period and previously stored POI relevant information. Therefore, the claims are directed to a process which is a statutory category of invention.
At Step 2A, prong 1, the independent claims 1 and 6 recite limitations of “acquire user position information indicating a position of a user; acquire information on an action history of the user in a predetermined period and estimate a visiting POI which is a visiting destination of the user on the basis of a relationship between an acquired user position and a previously stored POI position and a relationship between the acquired action history of the user in the predetermined period and previously stored POI relevant information”. This process acquiring…., estimating…... This process can be a mental process, as a person can perform to d acquiring…., estimating…... Such step of performing a data processing task that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1 and 6 recite an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claims 1 and 6 recites additional elements “device comprising circuity...;” are recited at a high-level of generality performing generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitations, “acquiring...., and estimating...;” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of acquiring...., and estimating...;” for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra solution activity, for instance "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claim recites additional element – a device (in claim 1), a method (in claim 6), a device and a method in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of acquiring, estimating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 1 and 6 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 
Claims 2, 5, 7 and are dependent on claim 1 and includes all the limitation of claim 1. Therefore, claims 2, 5, 7 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “wherein the circuitry is configured to derive one or more candidate POIs on the basis of a relationship between a user position and a previously stored POI position, to determine whether there is a candidate POI including POI relevant information correlated with an action history, and is configured to estimate the corresponding candidate POI as the visiting POI when there is the candidate POI, wherein the information on an action history of a user includes at least one of information on a web browsing history, information on an application usage history, information on an outgoing history or incoming history of a call, information on a transmission history or a reception history of an e-mail, and information on a purchase history”, which is abstract idea of a generic computer component of acquiring and estimating, and therefore, does not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parundekar et al (US 2013/0151148 A1).  

	As per claim 1, Parundekar teaches a visiting destination prediction device comprising circuitry configured to: acquire user position information indicating a position of a user ([0009], e.g., receives sensor data for a vehicle associated with a user, the sensor data describes a current vehicle location (i.e., a position of a user)); 
acquire information on an action history of the user in a predetermined period and estimate a visiting POI which is a visiting destination of the user on the basis of a relationship between an acquired user position and a previously stored POI position and a relationship between the acquired action history of the user in the predetermined period and previously stored POI relevant information ([0079]-[0083], e.g., discloses wherein a place estimation module estimates a currently visited place for a user when the vehicle is stationary at the location, the place estimation module retrieves historical place data describing one or more places visited by the user in the past that are close to the vehicle location (e.g., within a predetermined range/ predetermined period of the location) based at least in part on the identification data for the use).  

 	As per claim 2, wherein the circuitry is configured to derive one or more candidate POIs on the basis of a relationship between a user position and a previously stored POI position, to determine whether there is a candidate POI including POI relevant information correlated with an action history, and is configured to estimate the corresponding candidate POI as the visiting POI when there is the candidate POI ([0079]-[0083], [0126]-[0130]).  

 	As per claim 3, wherein the circuitry is configured to derive one or more candidate POIs on the basis of a relationship between a user position and a previously stored POI position, to determine whether there is a candidate POI including POI relevant 4Docket No. 533340US Preliminary Amendment information correlated with an action history, and the circuitry is configured to add a weight value to a score indicating a probability of the corresponding candidate POI being estimated as the visiting POI and estimate the visiting POI on the basis of the acquired score for each candidate POI when there is the candidate POI ([0097]-[0100], [0104], [0110], [0121], 0133]-[0138], [0152], e.g., affinity score data describes one or more affinity scores for one or more places that visited by the user, scoring module estimates an affinity score for a place using a place affinity model for a user based at least in part on the rich place data, the user profile data, the situation data and sensor data describing the time and the location).  

 	As per claim 4, wherein the circuitry is configured to adjust the weight value on the basis of an action type and an action date and time of a user ([0097]-[0100], [0104], [0110], [0121], 0133]-[0138], [0152], [0167] e.g., sorts the matching places in an order based at least in part on the affinity scores).  

 	As per claim 5, wherein the information on an action history of a user includes at least one of information on a web browsing history, information on an application usage history, information on an outgoing history or incoming history of a call, information on a transmission history or a reception history of an e-mail, and information on a purchase history ([0083], [0097]-[0100], [0104], [0110], [0121], 0133]-[0138], [0152]).  

Regarding claim 6, claim 6 is rejected for substantially the same reason as claim 1 above.

Regarding claims 7-9, claims 7-9 are rejected for substantially the same reason as claim 5 above.

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Milton et al discloses US 20140236669 A1 apparatus and method for identifying and employing visitation rates.
Xu et al discloses US 11,144,954 B1 physical store visit attribution.
Ikeda et al discloses US 20220239620 A1 estimating device, estimating method and estimating program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166